UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


PRINCE MCCOY, SR.,                                §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:20-CV-433
                                                  §
J. SORRELLS, et al.,                              §
                                                  §
                Defendants.                       §
      MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING
        THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Prince McCoy, Sr., an inmate confined within the Texas Department of Criminal

Justice, Correctional Institutions Division, proceeding pro se, filed this civil rights lawsuit

pursuant to 42 U.S.C. § 1983. The court previously referred this matter to the Honorable Keith

F. Giblin, United States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to

applicable laws and orders of this court.

         Plaintiff has filed a motion seeking a preliminary injunction (#5). The magistrate judge has

submitted a Report and Recommendation of United States Magistrate Judge concerning the motion.

The magistrate judge recommends the motion be denied.
         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence.      Plaintiff filed objections to the magistrate judge’s Report and

Recommendation.

         The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. After careful consideration, the court is of the opinion plaintiff’s objections

are without merit. The court agrees that plaintiff has not shown there is a substantial likelihood

he will prevail on the merits of his lawsuit. As a result, he is not entitled to preliminary injunctive

relief. See Byrum v. Landreth, 566 F.3d 442, 445 (5th Cir. 2009).
                                            ORDER

       Accordingly, the objections filed by plaintiff are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge is

ADOPTED. Plaintiff’s motion for preliminary injunction is DENIED.

        SIGNED at Beaumont, Texas, this 6th day of July, 2021.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                               2
